Citation Nr: 0434273	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04 00-774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim for PTSD.  He testified 
before the undersigned Veterans' Law Judge (VLJ) at a hearing 
in October 2004 using video-conferencing technology.
  
Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy, "as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2004).  And credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

In this case, the veteran has been diagnosed with PTSD on 
several occasions - most recently, at the March 2003 VA 
examination.  He claims PTSD was caused by combat-related 
stressors that occurred while he was in service.  As alluded 
to earlier, if he can establish he was engaged in combat with 
the enemy, his lay statements with regard to those combat-
related stressors do not need to be corroborated so long as 
they are consistent with nature and circumstances surrounding 
his service.  

In January 1999, the veteran submitted information in support 
of his claim.  He described the in-service stressors as 
"watching close friends go out of [sic] patrol and not 
returning to camp.  Seeing dead baby everywhere.  People 
killing one another and the fear of someone killing me."  He 
also said that he was in a personnel carrier when he heard 
something like a shot and jumped and hurt his back.

During a May 2002 VA examination, he stated he had to 
participate in killing civilians.  He said he was posted on 
watch one day when his base came under fire.  A March 2003 
progress note indicates he reported seeing his best friend 
killed and many others.  

The veteran's service medical records (SMRs) are negative for 
any indication of combat.  He also does not have any awards 
or medals indicative of combat.

According to the veteran's DD-214, he served in the Republic 
of Vietnam from June 15, 1969 through October 11, 1969.  The 
record of his assignments indicates, on July 2, 1969, he was 
assigned to Troop A, 1st Squadron, 10 Cavalry, 4th Infantry 
Division.  His military occupation specialty (MOS) was 
indirect fire crewman.  A SMR indicates he was treated for 
sinusitis on July 5 & 6, 1969.  Later in July, a note 
indicates treatment to drain a pilonidal cyst.  The record of 
assignments indicates he was hospitalized on August 6, 1969, 
and transferred to a U.S. Navy Hospital in St. Albans, N.Y., 
on October 11, 1969.  An October 1970 SMR notes he underwent 
surgery to drain a pilonidal cyst one year prior in Japan.  

The report of the March 2003 VA examination indicates the 
veteran said he was in Vietnam for 4-5 months during 1969.  
He reported he was a mortar gunner, and that he witnessed 
several people killed.  He said he often had flashbacks of 
those incidents and feels shame over killing people.  He said 
he was working a reconnaissance mission and was fired upon by 
the Viet Cong.  He said he had amnesia for several events and 
could not remember being on the front lines or his company.  
There was a particularly significant battle that he 
remembered few details.  He did recall, however, being fired 
upon and having to jump from a high place.  In doing so, he 
injured his back and does not remember anything until waking 
up in a hospital in Tokyo.  He said he was told the battle 
was significant enough that his entire company was wiped out.

During the October 2004 hearing, the veteran described 
similar events - mostly reiterating the operational reports 
described further below.  (See transcript of the hearing, pg. 
6-7).  

In November 2004, the Board received copies of two 
operational reports of the 1st Squadron of the 10th Calvary 
covering May through October, 1969.  The veteran's 
representative indicated he wished to waive regional office 
jurisdiction, and submit this information directly to the 
Board.  The reports indicate that Troop A established a new 
firebase between May and July, 1969.  Small unit ambushes, 
and harassing attacks by enemy forces were noted, but there 
is no mention of any specific attacks on Troop A.  The report 
of casualties for July indicate one service member killed in 
action, and 25 wounded in action for the entire squadron.  

At the October 2004 hearing, the veteran's representative 
argued against unnecessarily developing the claim, because 
the veteran was homeless and needed his claim expedited.  
(See transcript, pg. 4).  He referred to an April 2002 memo 
from the veteran's then service representative, arguing that 
since evidence showed the veteran was in Vietnam and the 
Infantry, deferral to USASCRUR (U.S. Armed Services Center 
for Research of Unit Records) was not necessary.  In other 
words, it was argued that the evidence showed the veteran was 
engaged in combat and therefore his in-service stressors did 
not need to be corroborated.  Contrary to this argument, 
however, the evidence thus far has not shown the veteran was 
engaged in combat with the enemy.  The fact that he was in 
Vietnam, and was in the Infantry does not necessarily 
establish him as a combat veteran.  Furthermore, the 
operational reports, while noting enemy activity, do not note 
any specific incidents relating to Troop A.  So, 
unfortunately, further development is necessary.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Prepare a letter asking the USASCRUR to provide 
any available information that might corroborate 
the veteran's in-service stressors.  In particular, 
any reports of combat with the enemy for Troop A, 
1st Squadron, 10th Cavalry, 4th Infantry Division, 
between July 2, 1969 and August 6, 1969.  Send 
USASCRUR copies of the personnel records obtained 
that show the veteran's service dates, duties, and 
units of assignment, etc.  Specifically ask 
USASCRUR or, if necessary, the National Personnel 
Records Center (NPRC) for any morning reports, and 
sick call reports during the time he actually 
served in Vietnam and was not otherwise 
hospitalized - July 2 - August 6, 1969.  

2.  Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).


3.  Then readjudicate the veteran's claim.  If it 
remains denied, prepare a supplemental statement of 
the case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




